                Case 3:19-cv-05807-JLR Document 45 Filed 09/14/20 Page 1 of 6




 1                                                         HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA

 9
     VAPORPATH, INC., a Washington                       Case No. 3:19-CV-5807-JLR
10   corporation,
                                                         Noted for September 11, 2020
11            Plaintiff,
                                                         SECOND STIPULATED MOTION FOR
12                    v.                                 ADDITIONAL TIME TO RESPOND TO
                                                         PLAINTIFF’S MOTION TO COMPEL
13   WNA, INC., a Delaware Corporation, and
     NOVOLEX HOLDINGS, LLC, a Delaware
14   limited liability company,

15            Defendants.

16                          I.    STIPULATION AND RELIEF REQUESTED
17            COMES NOW Plaintiff Vaporpath and Defendants WNA, Inc. and Novolex Holdings,
18   LLC (hereinafter “defendants”), by and through their counsel of record, and respectfully move
19   the Court for an order granting an additional one-week extension of time for defendants to
20   respond to plaintiff’s Motion to Compel (document no. 38) and for plaintiff to reply. This motion
21   is supported by the Declaration of Ramon B. Henderson.
22                                           INTRODUCTION
23            Plaintiff filed its Motion to Compel on August 26, 2020 with a noted hearing date of
24   Friday, September 2, 2020. On August 28, 2020, defendants notified plaintiff of defendants’
25   intent to file this motion and sought plaintiff’s position. Henderson Decl. ¶ 4. At defendants’
26   request, plaintiff agreed to a 14-day extension, which this Court kindly granted. Id. As a result of

                                                                                                       1620 SW Taylor
     375432
                                                                                   Hodgkinson          Suite 350
SECOND STIPULATED MOTION FOR ADDITIONAL TIME TO                                    Street              Portland, OR 97205
                                                                                                       (503) 222-1143
RESPOND TO PLAINTIFF’S MOTION TO COMPEL – Page 1
(Case No. 3:19-CV-5807 JLR)                                                        Mepham, LLC         (503) 222-1296 (fax)
                Case 3:19-cv-05807-JLR Document 45 Filed 09/14/20 Page 2 of 6




 1   this extension, defendants’ Response opposing plaintiff’s Motion to Compel is currently due

 2   Monday, September 21, 2020 and plaintiff’s Reply is due Monday, September 28, 2020.

 3            For the reasons discussed below, the parties, by stipulation, are requesting an additional

 4   week of time. If granted, the new due date for defendants to respond will be Monday, September

 5   28, 2020, and the new due date for plaintiff to reply will be Monday, October 5, 2020.

 6                                              ARGUMENT

 7            Pursuant to LCR 7(j), a party may move the court for relief from a deadline. This motion

 8   is made well in advance of defendants’ response deadline of September 21, 2020. The parties

 9   request additional time for defendants’ Response and plaintiff’s Reply for the following reasons.

10            First, the parties have been engaged in ongoing and meaningful mediation and settlement

11   discussions. Because these discussions are potentially productive, both parties prefer to limit the

12   amount of money expended on a Motion to Compel at this time. This additional week will allow

13   the parties to reduce the financial pressure of incurring legal fees on a possibly moot motion

14   while the parties continue with settlement discussions. While it is impossible to predict with any

15   accuracy whether the case will be settled in the near future, without this extension, the parties

16   will be forced to continue incurring attorney’s fees in order to meet judicial deadlines while

17   simultaneously working toward an agreeable resolution. These two competing goals may impede

18   any possible resolution and increase the parties’ reliance on the Court in this matter.

19            Second, the discovery cutoff in this case is not until January 26, 2021, giving the parties

20   nearly four months to complete discovery. An additional one-week extension will not unfairly

21   prejudice either parties’ ability to obtain relevant discovery. Furthermore, granting this motion

22   for an extension of time would not create any foreseeable conflicts. Other than the hearing for

23   plaintiff’s Motion to Compel, there is currently nothing on the case schedule until the discovery

24   cutoff date.

25   /////

26   /////

                                                                                                            1620 SW Taylor
     375432
                                                                                    Hodgkinson              Suite 350
SECOND STIPULATED MOTION FOR ADDITIONAL TIME TO                                     Street                  Portland, OR 97205
                                                                                                            (503) 222-1143
RESPOND TO PLAINTIFF’S MOTION TO COMPEL – Page 2
(Case No. 3:19-CV-5807 JLR)                                                         Mepham, LLC             (503) 222-1296 (fax)
                Case 3:19-cv-05807-JLR Document 45 Filed 09/14/20 Page 3 of 6




 1                                         II.      CONCLUSION

 2            For the foregoing reasons, the parties request an order granting an additional one-week

 3   extension of time for defendants’ response until Monday, September 28, 2020, and until

 4   Monday, October 5, 2020 for plaintiff’s reply.

 5            DATED this 11th day of September, 2020.

 6

 7
     /s/ Jeff Bone
 8   _____________________________                           /s/ David S. Mepham
     Jeff Bone, WSBA No. 28169                               David S. Mepham, WSB No. 21087
 9   CORR CRONIN LLP                                         HODGKINSON STREET MEPHAM, LLC
10   1001 Fourth Avenue, Suite 3900                          1620 SW Taylor Street, Suite 350
     Seattle, WA 98154                                       Portland, OR 97205
11   jbone@corrcronin.com                                    dsm@hs-legal.com
12   Attorney for Plaintiff                                  Attorney for Defendants

13

14

15
                                                 III.     ORDER
16
              IT IS SO ORDERED that, for good cause shown, the Court will grant an additional one-
17
     week extension of time for defendants to file a Response to plaintiff’s Motion to Compel until
18
     Monday, September 28, 2020 and for plaintiff to file a Reply until Monday, October 5, 2020.
19

20

21            September 14, 2020
     Dated: ___________________                         A
                                                        ____________________________________
                                                        HONORABLE JAMES L. ROBART
22                                                      United States District Court Judge

23

24   /////
25   /////
26   /////

                                                                                                        1620 SW Taylor
     375432
                                                                                  Hodgkinson            Suite 350
SECOND STIPULATED MOTION FOR ADDITIONAL TIME TO                                   Street                Portland, OR 97205
                                                                                                        (503) 222-1143
RESPOND TO PLAINTIFF’S MOTION TO COMPEL – Page 3
(Case No. 3:19-CV-5807 JLR)                                                       Mepham, LLC           (503) 222-1296 (fax)
              Case 3:19-cv-05807-JLR Document 45 Filed 09/14/20 Page 4 of 6




 1   Presented by:

 2   HODGKINSON STREET MEPHAM, LLC
 3

 4   /s/ David S. Mepham
     David S. Mepham, WSBA No. 21087
 5   1620 SW Taylor Street, Suite 350
     Portland, Oregon 97205
 6
     (503) 222-1143 (phone)
 7   dsm@hs-legal.com
     Attorney for Defendants
 8

 9
     CORR CRONIN LLP
10

11   ______________________________
     Blake Marks-Dias, WSBA No. 28169
12   Jeff Bone, WSBA No. 43965
     1001 Fourth Avenue, Suite 3900
13   Seattle, Washington 98154
     (206) 625-8600 (phone)
14
     bmarksdias@corrcronin.com
15   jbone@corrcronin.com
     Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

                                                                                1620 SW Taylor
     375432
                                                                  Hodgkinson    Suite 350
SECOND STIPULATED MOTION FOR ADDITIONAL TIME TO                   Street        Portland, OR 97205
                                                                                (503) 222-1143
RESPOND TO PLAINTIFF’S MOTION TO COMPEL – Page 4
(Case No. 3:19-CV-5807 JLR)                                       Mepham, LLC   (503) 222-1296 (fax)
                Case 3:19-cv-05807-JLR Document 45 Filed 09/14/20 Page 5 of 6




 1

 2

 3

 4

 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                               WESTERN DISTRICT OF WASHINGTON

 9   VAPORPATH, INC., a Washington                        Case No. 3:19-CV-5807
     corporation,
10                                                        CERTIFICATE OF SERVICE
              Plaintiff,
11
                      v.
12
     WNA, INC., a Delaware Corporation, and
13   NOVOLEX HOLDINGS, LLC, a Delaware
     limited liability company,
14
              Defendants.
15

16            I hereby certify that on September 11, 2020, I electronically filed the foregoing with the
17   Clerk of the Court using the CM/ECF system which will send notification of such filing to the
18   following:
19            Jeff Bone
              Blake Marks-Dias
20            Corr Cronin LLP
              1001 Fourth Ave., Ste. 3900
21            Seattle, WA 98154-1051
              (206) 625-0999 (fax)
22            jbone@corrcronin.com
              bmarks-dias@corrcronin.com
23            Of Attorneys for Plaintiff
24   /////
25   /////
26

                                                                                                           1620 SW Taylor
     334746
                                                                                    Hodgkinson             Suite 350
Page 1 - CERTIFICATE OF SERVICE                                                     Street                 Portland, OR 97205
                                                                                                           (503) 222-1143
                                                                                    Mepham, LLC            (503) 222-1296 (fax)
                Case 3:19-cv-05807-JLR Document 45 Filed 09/14/20 Page 6 of 6




 1   And by regular mail.

 2            DATED: September 11, 2020.

 3                                         HODGKINSON STREET MEPHAM, LLC

 4

 5                                         By: /s/ David S. Mepham
                                                David S. Mepham, WSB No. 21087
 6                                              dsm@hs-legal.com
                                                (503) 222-1143
 7                                              (503) 222-1296 (fax)
                                                Of Attorneys for Defendants
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                   1620 SW Taylor
     334746
                                                                     Hodgkinson    Suite 350
Page 2 - CERTIFICATE OF SERVICE                                      Street        Portland, OR 97205
                                                                                   (503) 222-1143
                                                                     Mepham, LLC   (503) 222-1296 (fax)
